Citation Nr: 1740452	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-03 450		DATE
	


THE ISSUE

Entitlement to service connection for left knee chondrocalcinosis, to include as secondary to service-connected right knee disability.


ORDER

Service connection for left knee chondrocalcinosis is denied.


FINDING OF FACT

The evidence of record does not demonstrate either an in-service incurrence of left knee chondrocalcinosis or a medical nexus between the Veteran's service-connected right knee disability and left knee chondrocalcinosis.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for left knee chondrocalcinosis, to include as secondary to service-connected right knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty with the United States Army from October 1981 to January 1985.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of this case was later transferred to the RO in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in April 2016.  This case was previously before the Board in July 2016, when it was remanded for Agency of Original Jurisdiction (AOJ) development.  The case has been returned to the Board at this time for further appellate review.

The Board notes that, subsequent to the April 2016 remand, the AOJ granted service connection for degenerative disc disease of the lumbar spine in a May 2017 rating decision.  As that decision constitutes a full grant of the benefits sought on appeal, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (1997) (ratings and effective dates are downstream issues, which must be separately appealed).  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303, Hickson v. West, 12 Vet. App. 247, 252-53 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-14 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995).  

Here, the Veteran seeks service connection for left knee chondrocalcinosis, which was diagnosed in a June 2009 x-ray.  The Veteran testified at the April 2016 hearing that his right knee disability affected his gait, which resulted in additional weight-bearing on the left knee.  He also testified that, rather than seeking treatment currently at the VA Medical Center for his left knee, he just used the knowledge he had of knee injuries from his right knee and rested it, iced it, and elevated it when it bothered him.  He did not testify as to when he began experiencing symptoms and treating them himself.  The Veteran further reported in a June 2017 written statement that he expressed concerns over his left knee prior to discharge because he had already begun to feel pain in it.

However, the Veteran's service treatment and personnel records are all silent as to complaints of left knee pain, swelling, or other symptoms.  In April 1985, the Veteran reported to a VA examiner that his left knee occasionally swelled up, and that it locked or stiffened overnight or when in one position for a long period of time.  The examiner made clinical notations only of limitation of motion of the right knee on this examination, and noted nothing about the left knee.  Approximately two years later, a March 1987 VA radiology report noted no evidence of significant abnormality or pathology in the left knee.

The Veteran's treatment records thereafter are also silent for a significant period of time as to complaints of left knee symptoms.  For example, the Veteran's private chiropractic records indicate deterioration of the right knee, but have no notes or reports from the Veteran regarding the left knee.  Likewise, the Veteran's VA treatment records do not contain reports of left knee symptoms until May 2009, when he reported discomfort which he thought was a result of favoring the left knee due to his right knee disability.

The Veteran underwent a VA examination of his left knee in November 2009, at which he reported a gradual onset of left knee pain without injury, accident, or trauma to the left knee.  The examination reflected the June 2009 diagnosis of chondrocalcinosis, but gave a conclusion not supported by any rationale, which the Board previously found to be inadequate.  As such, an addendum medical opinion was obtained in May 2017.  

The May 2017 examiner opined first that it is less likely than not that the current diagnosis of left knee chondrocalcinosis was caused by the Veteran's military service, as his service treatment records did not contain any complaints of or treatment for left knee symptoms.  The examiner further opined that it is less likely than not that the left knee chondrocalcinosis was caused by or aggravated by the right knee disability because current medical literature does not support a nexus between status post reconstructive surgery of the knee with degenerative joint disease and chondrocalcinosis in the opposite knee, or any orthopedic or biomechanical cause of chondrocalcinosis.  Rather, the examiner reported that chondrocalcinosis is associated with acute monoarthritis or atypical osteoarthritis related to a systemic inflammatory process.

Accordingly, the Board finds that service connection is not warranted for the Veteran's left knee chondrocalcinosis.  


Although the Veteran reported left knee stiffness and occasional swelling in April 1985, the evidence does not link these symptoms to the Veteran's current diagnosis of left knee chondrocalcinosis, given the period of over two decades in which there were no complaints of left knee symptoms, even when seeking treatment for a gait-related low back disability and reporting right knee symptoms.  Further, the March 1987 radiology report showed no evidence of a significant disability in the Veteran's left knee, making it less likely that the symptoms reported in April 1985 were related to current chondrocalcinosis.  





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Disabled American Veterans



Department of Veterans Affairs


